Exhibit 10.17
REGAL BELOIT CORPORATION
SHAREHOLDER VALUE ADDED (SVA)
EXECUTIVE OFFICERS INCENTIVE COMPENSATION PLAN
ARTICLE I
Statement of Purpose

1.1  
The purpose of the REGAL BELOIT CORPORATION Shareholder Value Added
(SVA) Executive Officers Incentive Compensation Plan (the “Plan”) is to provide
a system of incentive compensation, which will promote the maximization of
shareholder value over the long term. In order to align executive management
incentives with shareholder interests, incentive compensation will reward the
creation of value. This Plan will tie incentive compensation to Shareholder
Value Added (“SVA”) and, thereby, reward executive management for creating value
and penalize management for diminishing value.

1.2  
SVA is the performance measure of value creation. SVA reflects the benefits and
costs of capital employment. Executive officers create value when they employ
capital in an endeavor that generates a return that exceeds the cost of the
capital employed. By imputing the cost of capital upon the operating profits
generated by the Company, SVA measures the total value created by executive
management.

SVA = (Net Operating Profit After Tax - Capital Charge)

1.3  
Each Participant has a prescribed target bonus. The bonus earned in any one year
is the result of multiplying the Actual Bonus Percentage times the Participant’s
Target Bonus Value. Bonuses earned in any one Fiscal Year up to the Target Bonus
Value will be fully paid out shortly after the end of that Fiscal Year but in no
event later than March 15 of the year following that Fiscal Year. Bonuses earned
above the Target Bonus Value are deferred and paid out as described in
Article IV below.

ARTICLE II
Definition of SVA and the Components of SVA
Unless the context provides a different meaning, the following terms shall have
the following meanings.

2.1  
“Participant” is defined as a REGAL BELOIT employee who serves as a Corporate
Officer of the Company and is so designated by the Committee.

2.2  
“Capital” is defined as the net investment employed in the operations of the
Company, without giving effect to acquisitions of other companies or businesses
until the first anniversary thereof. The components of Capital are as follows:

         
 
      Accounts Receivable—at Gross Value
 
  Plus:   FIFO Inventory — Net of E&O Reserves
 
  Plus:   Other Current Assets
 
  Plus:   Net Property, Plant & Equipment
 
  Plus:   Goodwill
 
  Plus:   Other assets
 
  Plus (Less):   Special Items (one-time) (1)
 
  Less:   Noninterest Bearing Current and Long-term Liabilities
 
  Equals:   Capital

      (1)  
Established within the first ninety (90) days of the Company’s Fiscal Year.

 

 



--------------------------------------------------------------------------------



 



2.3  
Each component of Capital will be measured by computing a thirteen fiscal month
average beginning with the last fiscal month of the prior Fiscal Year and the
twelve fiscal months of the current Fiscal Year.

2.4  
“Cost of Capital” is defined as the weighted average of the after tax cost of
debt and equity.
     
The Cost of Capital will be fixed for the year and reviewed annually, to
determine if an adjustment shall be considered. Any such adjustments will be
made only if the fixed rate in use does not represent the reasonable long-term
Cost of Capital for the Company and must be established for each Plan year
within the first ninety (90) days of the Company’s Fiscal Year.
     
The methodology for the calculation of the Cost of Capital will be as reflected
in Exhibit A.
     
Short-term debt is to be treated as long term for purposes of computing the cost
of capital.

2.5  
“Capital Charge” is defined as the opportunity cost of employing Capital in the
Company. The Capital Charge is computed as follows:

Capital Charge = Capital x Cost of Capital

2.6  
“Fiscal Year” or “Plan Year” shall correspond with the fiscal year utilized by
the Company for financial reporting purposes.
  2.7  
“Net Operating Profit After Tax” or “NOPAT”
     
“NOPAT” is defined as the after tax earnings attributable to the capital
employed by the Company for the year in question, and shall exclude the first
year impact of acquisitions. The components of NOPAT are as follows:

         
 
      Income from Operations
 
  Plus:   Increase (Decrease) in Bad Debt and Warranty Reserves
 
  Less:   Other Expense (excluding interest)
 
  Plus:   Other Income
 
  Plus (Less):   Approved Special Adjustments (1)
 
  Equals:   Net Operating Profit Before Tax
 
  Less:   Taxes (2)
 
  Equals:   Net Operating Profit After Tax

      (1)  
Adjustments to NOPAT for special items, if any, shall be established within the
first ninety (90) days of the Company’s Fiscal Year by the Committee. A few
examples are: gains and losses on sales of land and buildings, gains and losses
on sales of businesses.
  (2)  
The Corporate tax rate will vary as a percent of Net Operating Profit Before Tax
on the actual effective book tax rate of the Company. Adjustments for specific
non-book tax items may be considered on a case by case basis and established
within the first ninety (90) days of the Company’s Fiscal Year.

 

2



--------------------------------------------------------------------------------



 



2.8  
“Shareholder Value Added” or “SVA” is defined as the NOPAT that remains after
subtracting the Capital Charge from NOPAT. SVA may be positive or negative.

ARTICLE III
Other Definitions and Computations

3.1  
“Actual SVA” is defined as the SVA as calculated for the Company for the Fiscal
Year in question.

3.2  
“Target SVA” is defined as the level of SVA that is required in order for a
Participant to receive the Target Bonus Value.
     
The Target SVA is set at the average of the sum of the prior Fiscal Year’s
Target and Actual SVA plus an improvement factor. The Target SVA is revised
according to the following formula:

             
 
  (Prior Year’s + Prior Year’s)    
Target SVA =
  (Actual SVA      Target SVA)   + Expected improvement in SVA
 
2  

   
“Expected Improvement in SVA” is defined as the improvement in SVA established
by the Committee within the first ninety (90) days of the Company’s fiscal year.
It may be in the form of a specified dollar amount or a percentage of the prior
year’s actual SVA. The improvement factor may be changed annually, as determined
by the Committee within the first ninety (90) days of the Company’s Fiscal Year.

3.3  
“Target Bonus Value” is defined as the “Target Bonus Percentage” times a
Participant’s Base Pay.

3.4  
“Target Bonus Percentage” is determined for each Participant by the Committee
within the first ninety (90) days of the Company’s Fiscal Year.

3.5  
“Actual Bonus Value” is defined as the bonus earned by a Participant and is
computed as the Actual Bonus Percentage times a Participant’s Target Bonus
Value. A portion of the Actual Bonus Value may be placed in the Participant’s
Deferred Account. See Article IV Deferred Account.

3.6  
“Actual Bonus Percentage” is determined by multiplying the Target Bonus
Percentage by the Bonus Performance Value.

3.7  
“Bonus Performance Value” is defined as the difference between the Actual SVA
and the Target SVA divided by the Leverage Factor, plus 1.0.

         
 
      [SVA - Target SVA] + 1
 
  Bonus Performance Value =        [Leverage Factor]

 

3



--------------------------------------------------------------------------------



 



3.8  
“Leverage Factor” is the negative (positive) deviation from Target SVA necessary
before a zero (two times Target) bonus is earned.

3.9  
“Base Pay” is defined as the annual salary of a Participant as of the date
specified by the Committee within the first ninety (90) days of the Company’s
fiscal year.

3.10  
“Maximum Bonus” is defined as 200% of Target Bonus Value. A Participant cannot
earn an Actual Bonus Value in any year more than twice his/her Target Bonus
Value.

3.11  
“Minimum Bonus” means zero bonus. A Participant may earn an Actual Bonus Value
of zero (-0-), but the Actual Bonus Value cannot be negative.

ARTICLE IV
Description of Deferred Accounts

4.1  
Establishment of a Deferred Account. To serve as an incentive for Participants
to remain employed by the Company, amounts above the Target Bonus Value shall be
credited to the Plan Participant’s deferred account (“Deferred Account”).

4.2  
“Deferred Account” is defined as, with respect to each Participant, an unfunded
account to which amounts are credited, or debited (paid out), under the Plan.

4.3  
Payment: Subject to the conditions in Article V, any amounts earned above the
Target Bonus Value are paid in three equal amounts after the end of each of the
three Fiscal Years following the year in which such deferred amount was earned;
thus, the first payment is made in the second year following the Fiscal Year in
which the deferred amount was earned, the second payment is made in the third
year following the Fiscal Year in which the deferred amount was earned, and the
third payment is made in the fourth year following the Fiscal Year in which the
deferred amount was earned.
  4.4  
No interest will be earned or paid on amounts in the Participant’s Deferred
Account.

ARTICLE V
Plan Participation and Terminations

5.1  
Eligibility. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) will have sole discretion in determining who shall
participate in the Plan. Employees designated for Plan participation by the
Committee shall be members of executive management. In order for a Participant
to receive or be credited with his or her Actual Bonus Value for a Plan Year,
the Participant must have (i) remained employed by the Company or an affiliate
through the last day of such Plan Year, (ii) retired from the Company within the
meaning of Section 5.2 during the Plan Year, (iii) suffered a disability as
defined in the Company’s long-term disability plan during the Plan Year, or
(iv) died during the Plan Year. A Participant whose employment is terminated
involuntarily without Cause after June 30 of any Fiscal Year will be entitled to
a prorata Actual Bonus Value for the Fiscal Year in which his/her employment so
ends, payable as soon as practical after the end of that Fiscal Year but

 

4



--------------------------------------------------------------------------------



 



   
in no event later than March 15 of the year following that Fiscal Year; provided
that if such prorata amount exceeds the Target Bonus Value, such excess shall be
credited to the Participant’s Deferred Account and paid in accordance with
Section 5.4. In all other cases of termination of employment prior to the last
day of the Fiscal Year, a Participant shall not be entitled to any Actual Bonus
Value for such Plan Year. In the case of items (ii), (iii) and (iv), the Actual
Bonus Value will be prorated for the portion of the Fiscal Year worked and will
be paid as soon as practical after the end of that Fiscal Year but in no event
later than March 15 of the year following that Fiscal Year; provided that if
such prorata amount exceeds the Target Bonus Value, such excess shall be
credited to the Participant’s Deferred Account and paid in accordance with
Section 5.2, 4.3 or 5.5, as applicable.

5.2  
Retirement. A Participant who retires from the Company in accordance with
Company retirement programs shall be eligible to receive the balance of his/her
Deferred Account. Such payment shall be made on the first day of the seventh
(7th) month immediately following the month in which his or her Separation from
Service occurs.

5.3  
Disability. A Participant who suffers a disability, while in the Company’s
employ, (as defined in Section 5.10) shall receive the balance of his/her
Deferred Account. Such payment shall be made as soon as practical, but not more
than 90 days, after the date the Participant has suffered a Disability.

5.4  
Involuntary Termination Without Cause. A Participant who is terminated without
Cause shall receive the balance in his/her Deferred Account. Such payment shall
be made on the first day of the seventh (7th) month immediately following the
month in which his or her Separation from Service occurs.

5.5  
Death. In the case of a Participant who dies, such Participant’s estate shall
receive the balance in his/her Deferred Account. Such payment shall be made as
soon as practical, but not more than 90 days, after the Participant’s death.

5.6  
Voluntary Termination. In the event that a Participant voluntarily terminates
employment with the Company, the right of the Participant to the balance in, and
any payments from, his/her Deferred Account shall be forfeited.

5.7  
Termination for Cause. In the event of termination of employment for Cause, the
right of the Participant to his/her Deferred Account shall be declared
forfeited. “Cause” shall mean:

  (1)  
any act or acts of the Participant constituting a felony under the laws of the
United States, any state thereof or any foreign jurisdiction;
    (2)  
any material breach by the Participant of any employment agreement with the
Company or the policies of the Company or the willful and persistent (after
written notice to the Participant) failure or refusal of the Participant to
comply with any lawful directives of the Board;
    (3)  
a course of conduct amounting to gross negligence or willful misconduct; or
    (4)  
any misappropriation of property of the Company by the Participant or any
misappropriation of a corporate or business opportunity of the Company by the
Participant.

 

5



--------------------------------------------------------------------------------



 



5.8  
Breach of Agreement. Notwithstanding any other provision of the Plan or any
other agreement, in the event that a Participant shall breach any noncompetition
agreement with the Company or breach any agreement with respect to the
postemployment conduct of such Participant, any remaining payment otherwise due
to the Participant hereunder shall be forfeited.

5.9  
No Guarantee. Other than as provided in this Plan document, (i) participation in
the Plan provides no guarantee that a payment under the Plan will be paid;
(ii) selection as a Participant is no guarantee that payments under the Plan
will be paid; or, (iii) that selection as a Participant will be made in the
subsequent Fiscal Year.

5.10  
Definitions. For purposes of the payment provisions, the following definitions
apply:

i. “Affiliate” means each entity that is required to be aggregated with the
Company pursuant to Code Section 414(b) or (c); provided that for purposes of
determining if a Participant has incurred a Separation from Service, the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.
ii. “Code” means the Internal Revenue Code of 1986, as amended.
iii. “Disability” means either (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.
iv. “Separation from Service” means a Participant’s termination of employment
from the Company and all Affiliates within the meaning of Code Section 409A,
including the following rules:
(1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six
(6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract; provided that if the leave of absence is due to the Participant’s
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six months
or more, and such impairment causes the Participant to be unable to perform the
duties of his position with the Company or an Affiliate or a substantially
similar position of employment, then the leave period may be extended for up to
a total of 29 months.

 

6



--------------------------------------------------------------------------------



 



(2) A Participant shall be presumed to incur a Separation from Service when the
level of bona fide services provided by the Participant to the Company and its
Affiliates permanently decreases to a level of twenty percent (20%) or less of
the level of services rendered by such individual, on average, during the
immediately preceding 36 months.
(3) A Participant shall be presumed to not incur a Separation from Service when
the level of bona fide services provided by the Participant to the Company and
its Affiliates continues at a rate that is at least fifty percent (50%) of the
level of services rendered by such individual, on average, during the
immediately preceding 36 months.
ARTICLE VI
General Provisions

6.1  
Withholding of Taxes. The Company shall have the right to withhold the amount of
taxes, which in the determination of the Company, is required to be withheld
under available law with respect to any amount due or paid under the Plan.

6.2  
Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.

6.3  
No Prior Right or Offer. Except and until expressly granted pursuant to the
Plan, nothing in the Plan shall be deemed to give any employee any contractual
or other right to participate in the benefits of the Plan.

6.4  
Claims for Benefits. In the event a Participant desires to make a claim with
respect to any of the benefits provided hereunder, the Participant shall submit
evidence satisfactory to the Committee of facts establishing his entitlement to
a payment under the Plan. Any claim with respect to any of the benefits provided
under the Plan shall be made in writing within ninety (90) days of the event
which the Participant asserts entitles him to benefits. Failure by the
Participant to submit his claim within such ninety (90) day period shall bar the
Participant from any subsequent claim for benefits under the Plan.

6.5  
Denial of Claim. In the event that a claim which is made by a Participant is
wholly or partially denied, the Participant will receive from the Committee a
written explanation of the reason for denial and the Participant or his/her duly
authorized representative may appeal the denial of the claim to the Committee at
any time within ninety (90) days after the receipt by the Participant of written
notice from the Committee of the denial of the claim; provided that to avoid
penalties under Code Section 409A, the Participant’s appeal must be filed no
later than 180 days after the latest date the payment that is in dispute could
have been timely paid pursuant to Code Section 409A. In connection therewith,
the Participant or his/her duly authorized

 

7



--------------------------------------------------------------------------------



 



   
representative may request a review of the denied claim; may review pertinent
documents; and may submit issues and comments in writing. Upon receipt of an
appeal, the Committee shall make a decision with respect to the appeal and, not
later than sixty (60) days after receipt of a request for review, shall furnish
the Participant with a decision on review in writing, including the specific
reasons for the decision as well as specific reference to the pertinent
provisions of the Plan upon which the decision is based. In reaching its
decision, the Committee shall have complete discretionary authority to determine
all questions arising in the interpretation and administration of the Plan, and
to construe the terms of the Plan, including any doubtful or disputed terms, and
the eligibility of a Participant for benefits.

6.6  
Action Taken in Good Faith; Indemnification. The Committee may employ attorneys,
consultants, accountants or other advisors and the Company’s directors and
officers shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding upon all
Participants, the Company and all other interested parties. No member of the
Committee, nor any officer, director, employee or representative of the Company,
or any of its affiliates acting on behalf of or in conjunction with the
Committee, shall be personally liable for any action, determination, or
interpretation, whether of commission or omission, taken or made with respect to
the Plan, except in circumstances involving actual bad faith or willful
misconduct. In addition to such other rights of indemnification as they may have
as members of the Board, as members of the Committee or as officers or employees
of the Company, all members of the Committee and any officer, employee or
representative of the Company or any of its subsidiaries acting on their behalf
shall be fully indemnified and protected by the Company with respect to any such
action, determination or interpretation against the reasonable expenses,
including attorneys’ fees actually and necessarily incurred, in connection with
the defense of any civil or criminal action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
establishment and administration of the Plan or an award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any action, suit or proceeding. Expenses
(including attorney’s fees) incurred in defending a civil or criminal action,
suit or proceeding shall be paid by the Company if such person claiming
indemnification is entitled to be indemnified as provided in this Section.

6.7  
Rights Personal to Participant. Any rights provided to a Participant under the
Plan shall be personal to such Participant, shall not be transferable (except by
will or pursuant to the laws of descent or distribution), and shall be
exercisable, during his/her lifetime, only by such Participant.

6.8  
Distribution of Deferred Accounts Upon Termination of the Plan. Upon termination
of the Plan, to the extent permitted by and in accordance with Code
Section 409A, the Committee may provide that the Deferred Account of each
Participant shall be distributed as soon as practicable.

 

8



--------------------------------------------------------------------------------



 



ARTICLE VII
Limitation

7.1  
No Continued Employment. Nothing contained herein shall provide any Participant
with any right to continued employment or in any way abridge the rights of the
Company and its Participants to determine the terms and conditions of employment
and whether to terminate employment of any Participant.

7.2  
No Vested Rights. Except as otherwise provided herein, no Participant or other
person shall have any claim of right (legal, equitable, or otherwise) to any
award, allocation, or distribution or any right, title, or vested interest in
any amounts in his/her Deferred Account and no Officer of the Company or any
other person shall have any authority to make representations or agreements to
the contrary. No interest conferred herein to a Participant shall be assignable
or subject to claim by a Participant’s creditors. The right of the Participant
to receive a distribution hereunder shall be an unsecured claim against the
general assets of the Company and the Participant shall have no rights in or
against any specific assets of the Company as the result of participation
hereunder.

7.3  
Not Part of Other Benefits. The benefits provided in this Plan shall not be
deemed a part of any other benefit provided by the Company to its employees. The
Company assumes no obligation to Plan Participants except as specified herein.
This is a complete statement, along with any Exhibits, Schedules and Appendices
attached hereto, of the terms and conditions of the Plan.

7.4  
Other Plans. Nothing contained herein shall limit the Company or the Committee’s
power to grant bonuses to the Officers of the Company, whether or not
Participants in this Plan.

7.5  
Limitations. Neither the establishment of the Plan nor the grant of an award
hereunder shall be deemed to constitute an express or implied contract of
employment for any period of time or in any way abridge the rights of the
Company to determine the terms and conditions of employment or to terminate the
employment of any Participant with or without cause at any time.

7.6  
Unfunded Plan. This Plan is unfunded and is maintained by the Company in part to
provide incentive compensation to the Participants. Nothing herein shall create
or be construed to create a trust of any kind, or a fiduciary relationship
between the Company and any Participant.

ARTICLE VIII
Authority

8.1  
Compensation and Human Resources Committee Authority. Except as otherwise
expressly provided herein, full power and authority to interpret and administer
this Plan shall be vested in the Compensation and Human Resources Committee. The
Committee may from time to time make such decisions and adopt such rules and
regulations for implementing the Plan as it deems appropriate for any
Participant under the Plan. Any decision taken by the Committee arising out of
or in connection with the construction, administration, interpretation and
effect of the Plan shall be final, conclusive and binding upon all Participants
and any person claiming under or through them.

 

9



--------------------------------------------------------------------------------



 



ARTICLE IX
Notice

9.1  
Any notice to be given pursuant to the provisions of the Plan shall be in
writing and directed to the appropriate recipient thereof at his/her business
address or office location.

ARTICLE X
Effective Date

10.1  
This Plan shall be effective as of January 1, 2006 subject to receipt of
Shareholder approval.

ARTICLE XI
Amendments

11.1  
Amendment. This Plan may be suspended or terminated at any time or amended in
accordance with the terms and conditions hereof at the sole discretion of the
Board of Directors upon the recommendation of the Committee. Any action which
suspends the bonus accruals for more than twelve months shall be deemed a
termination of the Plan.

11.2  
Protected Benefits. No amendment, suspension or termination of the Plan shall be
effective to eliminate or diminish the entitlement of a Participant to any award
for an applicable year, unless such amendment, suspension or termination has
been made and dated within ninety (90) days of the beginning of such Fiscal
Year.

11.3  
Notice. Notice of any amendment, suspension or termination shall be given
promptly to each Participant.

ARTICLE XII
Applicable Law

12.1  
This Plan shall be construed in accordance with the laws of the State of
Wisconsin without reference to conflict of law principles thereof and to the
extent not preempted by Federal law. Portions of this Plan are intended to be a
deferred compensation plan that complies with Code Section 409A, and the Plan
shall be construed and interpreted in a manner that will cause any payment
hereunder that is not exempt from Code Section 409A to meet the requirements
thereof such that no additional tax will be due under Code Section 409A on such
payment.

 

10



--------------------------------------------------------------------------------



 



Exhibit A
Calculation of the Cost of Capital
Inputs Variables

Risk Free Rate =  
Average Daily closing yield on U.S. Government 30 Year. Bonds or similar
long-term instruments if a U.S. Government 30 Year Bond yield is not available.

Market Risk Premium, Beta, Target Long-Term Debt/Capital Ratio, Cost of Debt
Capital and Long-term Marginal Tax Rate are to be evaluated periodically in
conjunction with any other such plan variables by the Committee within ninety
(90) days of the beginning of each Fiscal Year.
Formula
Cost of Equity Capital = Risk Free Rate + (Beta x Market Risk Premium)

Weighted Average Cost of Capital =  
[Cost of Equity Capital x (1 - Debt/Capital Ratio) + [Cost of Debt x
(Debt/Capital Ratio) x (1 - Marginal Tax Rate)

 

11